Citation Nr: 1201869	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  07-15 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an initial disability rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD), since May 1, 2005 but prior to February 3, 2010.  

2.  Entitlement to a disability rating higher than 70 percent for service-connected posttraumatic stress disorder (PTSD), from February 3, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In June 2009, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

In September 2009, the Board remanded this appeal in order to conduct additional evidentiary development, to specifically include obtaining the Veteran's records from the Social Security Administration (SSA) and scheduling the Veteran for a VA examination.  All requested development has been conducted and the appeal has been returned to the Board for adjudication.  


FINDINGS OF FACT

1.  The preponderance of the evidence dated from 2005 reflects that the Veteran's service-connected PTSD was manifested by an occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, and mood due to a myriad of symptoms, including recurrent, intrusive thoughts, flashbacks, recurrent episodes of depression and anxiety, sleep disturbance due to nightmares, and self-isolation.  The Veteran's specific symptoms have resulted in impaired impulse control, difficulty adapting to stressful situations, impaired judgment, disturbances in motivation and mood, and difficulty establishing and maintaining effective relationships, and his symptoms affect his functioning at work and home.  Despite these symptoms, the Veteran is consistently described alert, oriented to time, person, and place, and well-groomed.  There is no evidence of an impairment in thought process, communication, thought content, or spatial orientation.  

2.  The preponderance of the evidence dated from February 3, 2010 reflects that the Veteran's service-connected PTSD continues to result in a significant occupational and social impairment with deficiencies in work, family relations, judgment, and mood due to impaired impulse control, difficulty adapting to stressful situations, impaired judgment, disturbances in motivation and mood, and difficulty establishing and maintaining effective relationships.  However, the Veteran's overall disability picture does not more nearly approximate a total impairment in functioning to warrant a 100 percent rating, with evidence of gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, or disorientation to time or place.  


CONCLUSIONS OF LAW

1.  Since May 1, 2005 but prior to February 3, 2010, the criteria for an initial disability rating of 70 percent, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  From February 3, 2010, the schedular criteria for a disability rating higher than 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, notice that informs the claimant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

Review of the record reveals that, in April 2006, prior to the initial unfavorable rating decision in June 2006, the RO sent the Veteran a letter that informed him of the evidence and information necessary to substantiate his service connection claim, and the responsibilities of the Veteran and VA in obtaining such evidence.  The April 2006 letter also advised him of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all relevant evidence identified by the Veteran and the evidentiary record, including all available VA outpatient treatment records and the Veteran's SSA records.  Additionally, the Veteran was afforded VA examinations in connection with his appeal in May 2006 and February 2010.  There is no allegation or indication that the VA examinations were not adequate for rating purposes.  As such, all rating criteria have been addressed, and the medical evidence of record is sufficient for a fair adjudication of the Veteran's claims.  

In evaluating this claim, the Board finds significant that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection for PTSD was established in June 2006, and the RO assigned a temporary total rating of 100 percent, effective March 15, 2005, pursuant to 38 C.F.R. § 4.29 based upon evidence that the Veteran was hospitalized for over 21 consecutive days for PTSD from March to April 2005.  A 50 percent rating was assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective from May 1, 2005.  

The Veteran disagreed with the 50 percent rating assigned and he perfected an appeal as to that issue, which is the basis of this appeal.  

During the pendency of the appeal, the RO received evidence that showed the Veteran was admitted to the PTSD Residential Rehabilitation Program in June 2008.  Accordingly, in a September 2008 rating decision, the RO assigned a temporary total rating of 100 percent, effective from June 23, 2008, pursuant to 38 C.F.R. § 4.29.  A 50 percent rating was assigned from August 1, 2008.  However, based upon evidence showing that the Veteran was not discharged until September 2008, the RO issued a December 2008 rating decision wherein the Veteran's temporary total rating was made effective from June 23, 2008 to September 29, 2008.  A 50 percent rating was assigned from October 1, 2008.  

During the pendency of the appeal, the RO issued a rating decision increasing the Veteran's disability rating to 70 percent under DC 9411, effective from February 3, 2010.  The Veteran was advised of the grant of the increased rating by letter and by a Supplemental Statement of the Case (SSOC) in March 2011, but he did not withdraw his appeal.  Therefore, his appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal).

The Board will proceed to determine whether a disability rating higher than 50 percent is warranted prior to February 3, 2010, and if a rating higher than 70 percent is warranted from February 3, 2010.  

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be assigned where the symptomatology warrants different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411 (2011).  A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 31 to 30 denotes some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

Rating higher than 50 percent prior to February 3, 2010

The evidence that will be considered in this appeal includes a May 2006 VA examination report, VA treatment records, and the lay statements submitted in support of the Veteran's claim, including his testimony at the June 2009 hearing.  

After carefully reviewing the lay and medical evidence of record, the Board finds that the Veteran's service-connected PTSD warrants an initial 70 percent disability rating, but no higher, effective as of May 1, 2005 but prior to February 3, 2010, excluding any periods awarding a 100 percent rating under 38 C.F.R. § 4.29.  

In making this determination, the Board notes that the preponderance of the evidence shows that the evidence dated as early as 2005 shows that the Veteran suffered from symptoms that more nearly approximate the level of disability contemplated by the 70 percent rating.  Indeed, the evidence shows the Veteran's PTSD results in an occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, and mood due to a myriad of symptoms, including recurrent, intrusive thoughts, flashbacks, recurrent episodes of depression and anxiety, sleep disturbance due to nightmares, and self-isolation.  See VA treatment records and lay statements.  

The Veteran has consistently reported having poor tolerance to people, noises, and frustration, which is manifested by impaired impulse control and difficulty adapting to stressful circumstances.  See VA treatment records dated from 2005 to 2008.  In this regard, the objective evidence consistently notes that the Veteran is angry and irritable, while the evidence variously reports that the Veteran has poor self control, with occasional behavior changes which result in arguments and disagreements.  See VA treatment records dated from 2005 to 2008; February 2007 VA treatment records.  Treatment records also note that the Veteran has exhibited angry, aggressive behavior with his wife and other family members.  See also May 2006 VA examination report.  The objective evidence also shows that the Veteran has occasionally reported feeling afraid to lose control at home and work due to his intolerance.  See February 2007 VA treatment records.  Lay statements from the Veteran's family members confirm that he has sporadic moments of anger and rage that are caused by no apparent reason and that he has temper problems when things do not go his way.  See lay statements from H.M., C.A.V., and Z.M.  The Veteran has also reported that he yells and screams when he feels angry.  See May 2005 statement from the Veteran; see also June 2009 hearing transcript.  

In this context, the evidence shows that the Veteran was briefly hospitalized in February 2007 because he was having suicidal and homicidal thoughts, including toward his brother-in-law, and he was afraid of losing control.  See also VA treatment records dated November 2007 and March 2008.  After receiving treatment, the Veteran reported feeling more in control of his impulses but he continued to report feeling irritable and not knowing how to cope with stressors.  See VA treatment records dated February 2007 and March 2008.  

The Veteran has reported having episodes of anxiety due to severe stress at work and that having several things to do results in him feeling anxious and restless.  See September 2006 VA treatment record.  The evidence shows that the Veteran worked as a cashier clerk at the VA Medical Center for more than 19 years; however, he has consistently reported experiencing stress at work with problems coping.  See VA treatment records dated February and October 2007.  In February 2007, the Veteran reported having problems at work with other employees and feeling intolerant and agitated by the Veterans he works with.  He has also consistently reported having poor motivation, difficulty concentrating, and having problems remembering things.  See VA treatment records dated December 2005, August 2006, February 2007, and March 2008.  In this context, the objective evidence shows that the Veteran demonstrates an occasional impairment in concentration and attention.  See February 2007 VA treatment records and May 2006 VA examination report.  Likewise, the evidence shows that the Veteran's insight and judgment are impaired, as they have been variously described from good, fair, to poor.  See VA treatment records dated February 2007 and June 2008; May 2006 VA examination report.  

At the May 2006 VA examination, the Veteran reported that he feels very tense at work, as he was having difficulty with numbers while performing his job.  He also reported having quarrels with other employees, which resulted in disciplinary action being taken against him when he began working there.  In June 2008, the Veteran reported that he retired the previous year due to problems with lack of concentration and irritability.  See also October 2008 VA treatment record.  He also reported, however, that he retired due to his multiple physical problems and a concern over side effects from the various medications he was taking.  See VA treatment records dated November 2007, June and October 2008.  

The lay and medical evidence of record shows that the Veteran is socially withdrawn and isolated from people, including his family.  In this regard, he has reported feeling lonely, having poor motivation or interest in his daily life activities or hobbies, and that he is isolated at home.  He has consistently reported having no close friends and that he has poor trust in others.  See VA treatment records dated August and December 2005, June and December 2006, and February, April, and May 2007.  At the May 2006 VA examination, the Veteran reported that he likes being isolated and does not like going outside of the house.  He also reported that he locks himself in the house during holidays, apparently due to fireworks and other loud noises.  In April 2007, he was noted to be suspicious with ideas of reference, while in June 2008, he reported feeling isolative and numb.  Lay statements submitted by the Veteran and his family confirm that he avoids going out because of strong noise, such as fireworks.  See also June 2008 VA treatment record.  

The Veteran's affect has been variously described as blunted, restricted, constricted but reactive, euthymic, and appropriate, while his mood has been variously described as chronically depressed, sad, and good.  See VA treatment records dated December 2005, February 2007 and June 2008; May 2006 VA examination report.  In addition, the objective evidence shows that the Veteran has demonstrated crying spells with sadness, and occasional feelings of worthlessness and hopelessness.  In this regard, while the evidence shows the Veteran has predominately denied having suicidal thoughts, he has occasionally reported having a desire to die, although he did not have a plan.  See VA treatment records dated May 2005 and February 2007.  

Despite the foregoing, the objective evidence of record consistently shows that the Veteran is alert, and oriented to time, person, and place.  He is generally described as well-groomed, except during February 2007 when his hygiene was described as fair.  See February 2007 VA treatment records.  There is no evidence of an impairment in thought process or communication, as his thoughts have been variously described as coherent, logical, goal-directed, and relevant, while his speech is variously described as spontaneous, clear, coherent, relevant, and logical.  See May 2006 VA examination report and VA treatment records.  

The preponderance of the evidence shows that he has consistently denied experiences hallucinations, delusions, or suicidal or homicidal ideations other than those described above.  However, in June 2008, the Veteran reported hearing voices and seeing images of people who were wounded in Vietnam.  See June 2008 VA treatment record.  In December 2005, the Veteran reported experiencing panic attacks four to five times a week; however, he has consistently denied having panic attacks since that time.  See VA treatment records and May 2006 VA examination report.  There is no evidence of obsessional or ritualistic behaviors, any psychotic symptoms, or any objective evidence of a memory impairment.  See VA treatment records dated from 2005 to 2008; May 2006 VA examination report.  

Based on the foregoing, the Board finds that the preponderance of the evidence supports the grant of an initial 70 percent disability rating for service-connected PTSD since May 1, 2005 but prior to February 3, 2010.  Indeed, the lay and medical evidence of record shows that, since the Veteran filed his service connection claim in 2005, his PTSD has resulted in an occupational and social impairment with deficiencies in work, family relations, judgment, and mood due to impaired impulse control, difficulty adapting to stressful situations, impaired judgment, disturbances in motivation and mood, and difficulty establishing and maintaining effective relationships.  The Veteran's deficiencies are specifically manifested by depression, anxiety, irritability, outbursts of anger, and self-isolation, and the preponderance of the evidence shows that these symptoms have affected the Veteran at home and work since 2005.  

While the evidence does not reflect that the Veteran has manifested all of the symptoms specifically enumerated under the 70 percent rating, the Board finds that the evidence shows that the Veteran's symptoms, as a whole, more nearly approximate the level of disability contemplated by the 70 percent rating, as his symptoms result in deficiencies in several areas.  In this regard, the Board notes that a higher, 100 percent rating is not supported by the preponderance of the evidence, as there is no evidence that the Veteran has persistent impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own names.  

This finding is supported by the GAF scores assigned from 2005 to 2008, which have ranged from 30 to 55 and denote a range of moderate to severe symptoms and overall function.  The Board finds probative that the range of GAF scores reflected in the record are consistent with the moderate level of severity of the symptoms reported by the Veteran and reflected in the evidence of record, and that the Veteran has not demonstrated an increased level of severe symptoms listed in the rating criteria for a 100 percent rating under DC 9411 or the level of severely and totally impaired functioning contemplated by the GAF scale.  

The Board is aware that the symptoms listed under the 100 percent rating and in the GAF scale are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, as discussed above, the Board finds that the preponderance of the evidence of record does not show the Veteran manifested symptoms that equal or more nearly approximate the level of sever and total functional impairment contemplated by the 100 percent disability rating.  Indeed, despite the Veteran's impaired occupational and social functioning, the evidence shows that he maintained employment for more than 19 years and that, in certain circumstances, he is able to establish some level of rapport with others, albeit those who demonstrate similar symptoms.  See discharge summary for inpatient treatment in 2008.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence supports the grant of an initial 70 percent rating for service-connected PTSD, but no higher.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, 1 Vet. App. at 55.  

Rating higher than 70 percent from February 3, 2010

The pertinent evidence of record includes a February 2010 VA examination report and a July 2010 VA treatment record.  

After carefully reviewing the pertinent evidence, the Board finds that the Veteran's service-connected PTSD does not warrant a rating higher than 70 percent during the time period in question.  

At the February 2010 VA examination, the Veteran continued to endorse symptoms of nightmares, self-isolation, irritability and anger, anxiety, and depression.  He was noted to have an overabundance of ideas and circumstantiality; however, his speech was unremarkable and he denied experiencing any delusions or hallucinations.  He denied having any suicidal or homicidal thoughts and, despite his report of continued irritability and anger, he did not describe any episodes of violence or assualtiveness in recent times.  The Veteran was noted to be easily distracted and his mood was tense and nervous.  However, his affect was appropriate and he was oriented to time, person, and place.  The VA examiner also noted that the Veteran was able to maintain personal hygiene and activities of daily living.  The Veteran's recent and remote memory were normal, although he demonstrated severely impaired immediate memory.  His insight was also slightly impaired, as the examiner noted that he only partially understands he has a problem; however, his judgment was good, as he was noted to understand the outcome of his behavior.  As noted, the Veteran continued to endorse self-isolation, as he reported locking himself in a room two to three times a week.  However, he also reported that he made a few friends since he was discharged from treatment, with good communication and understanding with them.  He also reported participating in hobbies, such as gardening and fishing, albeit alone.  

The July 2010 VA treatment record shows that the Veteran appeared dysphoric and more withdrawn.  However, he was alert, oriented to time, person, and place, and exhibited good grooming and hygiene.  His speech was in a soft tone but clear and coherent.  His thought process was logical and linear and he demonstrated normal thought content, with no evidence of delusions or hallucinations.  He did report experiencing some increase in hypervigilance and nightmares since beginning an autobiography, which prompted memories.  

Based on the foregoing, the Board finds that the preponderance of the evidence dated from February 2010 shows that the Veteran's PTSD continues to result in a significant impairment in occupational and social functioning due to nightmares, self-isolation, irritability and anger, anxiety, and depression.  While he is significantly impaired by these symptoms, the evidence of record does not show that, from February 3, 2010, the Veteran's disability has increased in severity and is manifested by, or nearly approximates, a total occupational and social impairment, as contemplated by the 100 percent disability rating under DC 9411.  

With respect to the specifically enumerated symptomatology contemplated for a 100 percent rating under DC 9411, review of the record does not reveal any evidence or symptoms of a gross impairment in thought process or communication.  In this regard, the evidence shows the Veteran demonstrated circumstantiality and overabundance of ideas at the February 2010 VA examination; however, his thought process was logical and linear in July 2010.  Therefore, the Board finds that the solitary notation of impaired thought process does support a finding of grossly impaired thought process contemplated by the 100 percent rating.   Likewise, there is no evidence of gross or persistent impairment in communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own names.  In addition, as noted, the evidence shows that, despite the Veteran's PTSD symptoms, he is able to complete his activities of daily living independently and that he remains oriented to time, person, and place.  

Therefore, based on the foregoing, the Board finds that the preponderance of the evidence does not support the grant of a disability rating higher than 70 percent from February 3, 2010.  This finding is supported by the findings and symptoms noted in objective evidence of record, as well as the range of GAF scores assigned during the time period in question.  See Mauerhan, supra.  The February 2010 VA examiner assigned a GAF score of 48, while the physician who examined the Veteran in July 2010 assigned a score of 50.  These scores denote serious symptoms and impairment in functioning but do not reflect a total impairment of functioning, which would likely be manifested by an impairment in reality testing or communication, behavior influenced by delusions or hallucinations, or some danger of hurting himself or others.  

As a result, the Board finds that the preponderance of the evidence dated from February 3, 2010 shows that the Veteran's service-connected PTSD is manifested by an occupational and social impairment that results in deficiencies in work, family relations, judgment and mood due to a myriad of symptoms, and warrants no more than a 70 percent disability rating under DC 9411.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Conclusions

The Board has considered the Veteran's service-connected PTSD under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a rating higher than the 70 percent rating currently assigned.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's PTSD, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms, including nightmares, self-isolation, irritability and anger, anxiety, and depression are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  Nevertheless, the Board notes that, while the Veteran has been hospitilized for service-connected PTSD two times during the appeal period, he has been appropriately awarded 100 pecent ratings pursuant to 38 C.F.R. § 4.29 to reflect the impaired level of functioning exhibited during that time.  In this regard, the Board notes that the percentage ratings assigned throughout the appeal period are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  Review of the record reveals that the Veteran was granted entitlement to TDIU in March 2011, effective from February 3, 2010.  Nevertheless, the Board has considered whether a claim for TDIU was raised prior to that time.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In this case, the evidence shows that the Veteran was fully employed until approximately November 2007 and that, after retiring, he reported that he stopped working as a result of his physical and mental disabilities.  Indeed, as noted above, the Veteran has reported having problems coping with work since 2005 and the May 2006 VA examiner noted that he demonstrated absenteeism due to continued depression, anxiety, and his back condition.  However, the Board finds probative that he has not reported losing any time from work due to his PTSD.  Therefore, the Board finds that the evidence does not show that the Veteran was unemployable prior to February 2010 solely due to his service-connected PTSD.  In addition, given the severity of the Veteran's PTSD, the Board notes that it is likely that his PTSD would have some effect on his employability; however, the occupational impairment caused by the Veteran's PTSD is contemplated by the 70 currently assigned throughout the appeal period.  As such, the evidence does not show that the Veteran was unemployable solely due to his service-connected disability, and further discussion of a TDIU is not necessary. 


ORDER

An initial 70 percent disability rating, but no higher, is warranted for service-connected PTSD since May 1, 2005 but prior to February 3, 2010, subject to the laws and regulations governing monetary awards.  

Entitlement to a disability rating higher than 70 percent for service-connected PTSD, from February 3, 2010, is not warranted.  



____________________________________________
C. TRUBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


